Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the IDS Statement from 06/06/2022:
Claims 1-28 have been examined.
Claims 1-28 have been allowed.
	

Response to Amendment filed with IDS Statement from 06/06/2022
Information Disclosure Statement
The information disclosure statement (IDS) containing Foreign Patent and Non-Patent Literature documents, filed on 06/06/2022, is being acknowledged and considered by the examiner.

ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to the IDS Statement, filed 06/06/2022, the examiner was able to find the closest prior art of record, which is Castaneda (US 8452464B2)  and Romig (US 20070295545A1), taken either individually or in combination with other prior art of Mangette (US 10414288B2), Katayama (US 20180141553A1), Tsuchiya (US 20050049769A1), Morishita (US 4762194), Kitahara (US 4600071), Brown (US 20090314568A1), who describe a materials handling vehicle that automatically applies a steer correction maneuver if an object is detected in a steer bumper zone in front of the vehicle; a controller that detects whether an object is in front of the materials handling vehicle and automatically determines whether a steer correction maneuver should be to the right or left of the traveling direction of the materials handling vehicle; the materials handling vehicle that automatically steer corrects the vehicle, e.g., at a determined steer angle that is opposite the direction to the detected position of the object, and accumulates the distance traveled by vehicle while steer correction is being performed; the vehicle that then automatically counter steers the vehicle, e.g., by a determined steer amount, in the opposite direction as the steer correction for a percentage of accumulated steer distance traveled; after performing the counter steer maneuver, the vehicle that may, for example, resume a substantially straight heading; AND a differential steering and traction control system for an electrically propelled mower; each of the front wheels that has an electric motor wheel drive, and each rear wheel that may have an electric steering motor; the operator's station that has a steering wheel and a speed control; an electronic controller that provides steering commands to the electric steering motor and separate speed commands to each electric motor wheel drive based on the angle of the rear wheel and the position of the speed control.
In regards to claims 1-28, Castaneda (US 8452464B2) and Romig (US 20070295545A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
determining, by the processor, whether: 
a traction speed of one of a traction motor or a traction wheel of the vehicle is at or above a speed break point, such that a first desensitization condition is satisfied when the traction speed is above the speed break point, and 
the first angular position of the steering control device or a second angular position of a steered wheel of the vehicle is at or below a commencement steer angle such that a second desensitization condition is satisfied when the first or the second angular position is at or below the commencement steer angle; 
calculating, by the processor, a steering desensitization value when the first and second desensitization conditions are satisfied; and 
adjusting the position of the steered wheel of the vehicle based on the calculated steering desensitization value and the first angular position of the steering control device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1 000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662